t c memo united_states tax_court thousand oaks residential care home i inc et al petitioners commissioner of internal revenue respondent v docket nos filed date r determined that a corporation’s compensation packages for its owner-employees were unreasonable and disallowed deductions for compensation paid for the through tax years held the compensation packages paid to the corporation’s owner-employees were reasonable and deductible under sec_162 for the and tax years to the extent determined herein the compensation paid to the owner-employees’ daughter grace-ann strick was unreasonable 1cases of the following petitioners are consolidated herewith thousand oaks residential care home i inc docket no and robert a fletcher and pearl fletcher docket no on date we granted motions to change the captions in docket nos and held further the corporation is liable for the sec_4972 excise_tax to the extent determined herein it is not liable for the sec_6651 and additions to tax ps are liable for a portion of the sec_6662 penalties as redetermined in this opinion matthew taggart ryan andrews michael b luftman and charles kolstad for petitioners kris h an for respondent memorandum findings_of_fact and opinion wherry judge these cases are before the court on petitions for redetermination of income_tax and excise_tax deficiencies additions to tax and penalties respondent determined for petitioners’ through tax years after concessions the issues remaining are 2unless otherwise indicated all section references are to the internal_revenue_code_of_1986 code as amended and in effect for the taxable years at issue all rule references are to the tax_court rules_of_practice and procedure 3petitioners robert a fletcher and pearl fletcher concede with respect to their personal federal_income_tax returns that they are not entitled to a deduction for depreciation expenses of dollar_figure reported on schedules e supplemental income and loss for each of the and tax years they also concede that they are not entitled to deduct certain taxes of dollar_figure dollar_figure and dollar_figure for the and tax years respectively reported on schedule e and respondent continued whether the compensation thousand oaks residential care home i inc torch paid to robert a and pearl fletcher was reasonable under sec_162 continued concedes that they are entitled to deduct those expenses on schedules a itemized_deductions for the applicable years the fletchers concede that they are also not entitled to deduct other schedule e taxes of dollar_figure dollar_figure and dollar_figure for the and tax years respectively and respondent concedes that they are entitled to deduct those expenses on schedule a the fletchers concede that they are not entitled to deduct schedule e insurance expenses of dollar_figure dollar_figure and dollar_figure for the and tax years respectively the parties agree that schedule e warehouse rental income should be decreased by dollar_figure and dollar_figure for the and tax years respectively the fletchers concede that they received unreported rental income of dollar_figure dollar_figure and dollar_figure for the and tax years respectively the fletchers concede that they are liable for the sec_6662 accuracy-related_penalty with respect to the disallowed schedule e expenses and unreported erbes property rental income petitioner thousand oaks residential care home i inc concedes that it is not entitled to deduct repairs and maintenance_expenses of dollar_figure for the tax_year this petitioner concedes that it is not entitled to deduct rental expenses of dollar_figure and dollar_figure for the and tax years respectively respondent concedes that this petitioner is entitled to deduct taxes and licenses expenses of dollar_figure dollar_figure and dollar_figure for the and tax years respectively this petitioner concedes that it is not entitled to deduct expenses of dollar_figure and dollar_figure for the and tax years respectively it also concedes that it is not entitled to other deductions of dollar_figure dollar_figure and dollar_figure for the and tax years this petitioner concedes that it is not entitled to deduct advertising expenses of dollar_figure or employee benefit programs expenses of dollar_figure for the tax_year respondent concedes that this petitioner is entitled to deduct dollar_figure for the disallowed contribution for the tax_year and this petitioner concedes that it is not entitled to deduct dollar_figure of the same for the tax_year this petitioner concedes that it is liable for the sec_6662 accuracy-related_penalty with respect to all of its concessions listed in this paragraph for the and tax years including the pension_plan contributions paid on behalf of robert a and pearl fletcher for the and tax years whether the compensation torch paid to the fletchers’ daughter grace-ann strick was reasonable under sec_162 for the and tax years whether torch is liable for excise_tax of dollar_figure and dollar_figure under sec_4972 for the and tax years respectively whether torch is liable for sec_6651 failure_to_file additions to tax of dollar_figure and dollar_figure for the and tax years respectively whether torch is liable for sec_6651 failure to pay additions to tax of dollar_figure and dollar_figure for the and tax years respectively and whether petitioners robert a and pearl fletcher are liable for the sec_6662 accuracy-related_penalty for the and tax years and whether torch is liable for the sec_6662 accuracy-related_penalty for the and tax years findings_of_fact the parties’ stipulation of facts and supplemental stipulation of facts with accompanying exhibits and the stipulations of settled issues are incorporated herein by this reference at the time they filed their respective tax_court petitions the individual petitioners resided in california and the corporate petitioner maintained its principal_place_of_business in california robert and pearl fletcher’s background--lighting the torch dr robert a fletcher began his career as an accountant for the salvation army grace hospital in windsor ontario he received formal training by taking charter accountant’s courses offered by an accountant’s association in windsor ontario he then became the business manager of the office staff at leamington memorial hospital in leamington ontario dr fletcher then moved to the united_states in and began working at seaside oil which merged with tidewater flying a oil co that then merged with getty oil co he then became the chief accountant for getty oil after leaving getty oil dr fletcher decided to attend cleveland chiropractic college in los angeles after graduation dr fletcher became a california licensed chiropractor and began a chiropractic business in starting in dr fletcher operated his chiropractic practice as an owner- employee of robert a fletcher chiropractic corp which was incorporated on date dr fletcher spent approximately hours per week at his chiropractic practice until he retired from practicing chiropractic medicine in ms fletcher is a registered nurse she went through three years of training at the grace hospital in toronto and received a nursing degree in after receiving her nursing degree ms fletcher’s first job was at hotel dieu hospital in windsor canada working in the operating room for about six months after that she worked at leamington memorial hospital in ontario where she ran the recovery room after the fletchers moved to california ms fletcher began working at the st francis hospital in santa barbara in the intensive care unit and in the labor and delivery room after a few years ms fletcher then went to work at the granada hills community hospital where she ran one of the shifts in the large extended care unit her duties there included overseeing the nurse’s aides dispensing medication writing all of the reports and recordings on patients’ charts overseeing lab results calling doctors taking orders and interacting with patients’ families thousand oaks residential care i corporation --carrying the torch on date the fletchers purchased a struggling corporation called thousand oaks residential care i from john and edith breen dr fletcher explained that they paid dollar_figure and assumed the debt obligations of the corporation which were several hundreds of thousands of dollars including the real_property mortgage the corporation owned and operated torch an assisted living facility in thousand oaks california dr fletcher was the corporation’s sole shareholder from to the corporation’s board_of directors consisted of three members robert a fletcher pearl fletcher and lorne muth pearl fletcher’s brother dr fletcher oversaw torch’s general operations handled its finances and supervised its maintenance workers he also performed substantial maintenance work himself after dr fletcher retired from his chiropractic practice in he 4although dr fletcher’s testimony was that they paid dollar_figure and assumed the debt obligations the corporation’s federal form_1120 u s_corporation income_tax return page balance_sheet for shows a common_stock balance of dollar_figure and the record does not reveal any stock redemptions we believe dr fletcher’s testimony that they initially paid dollar_figure for the corporation 5an assisted living center also known as a residential care home or residential care facility provides care and supervision to seniors above the age of without skilled nursing services a nursing home is a facility that provides rehabilitation and skilled nursing services worked full time for torch ms fletcher worked on and managed the assisted care personnel aspects of torch she worked with residents learned of their diagnoses handicaps and illnesses handled family matters communicated with the nurses and nurses’ aides communicated with doctors and pharmacists worked with dietitians and supervised the housekeeping staff the fletchers received forms w-2 wage and tax statement from torch reporting the following incomes year ms fletcher dr fletcher dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number -0- dollar_figure big_number big_number big_number big_number big_number -0- 6all amounts have been rounded to the nearest whole number no forms w- were presented for any year where the amount_paid was -0- total big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -0- -0- big_number big_number big_number big_number big_number the corporation did not begin to cover its expenses and was losing money until the fletchers had owned it for months the corporation paid all of its other employees at the market rate for their services the corporation reported the following revenue information on its forms for the through tax years year gross_receipts dollar_figure big_number big_number big_number big_number taxable_income dollar_figure big_number big_number big_number big_number depreciation expense taxable_income before deprecation1 dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -0- total big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -0- big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number 1the court has derived this column of information from the reported taxable_income and depreciation amounts on the forms 2the facility was sold in and thereafter the corporation did not receive any gross_receipts in date the corporation hired the fletchers’ daughter grace-ann strick at dollar_figure per hour beginning in date after the sale of torch see infra the corporation paid ms strick dollar_figure per month passing the torch on date the corporation sold its sole asset the assisted living facility in an installment_sale for dollar_figure to inga jakobavich the corporation allocated the dollar_figure sale proceeds as follows dollar_figure to furniture equipment and machines dollar_figure to a windstar van dollar_figure to goodwill and dollar_figure to building and land ms jakobavich has owned and operated an assisted living facility called hillcrest royale retirement community hillcrest since after the purchase ms jakobavich changed the name from torch to thousand oaks royale retirement community since ms jakobavich has paid herself dollar_figure a year as the owner-operator of hillcrest when torch was sold it had about residents and between and employees on staff as part of the sale agreement dr fletcher entered into an interim lease back and management agreement starting on date and ending on the earlier of date or when ms jakobovich obtained her own 7ms jakobovich agreed to pay the following amounts i dollar_figure pincite interest with a monthly payment of dollar_figure from date to date and ii dollar_figure pincite interest with a monthly payment of dollar_figure from date to date when the entire principal balance together with interest was due license the fletchers continued to work at torch for nine months following its sale after the sale of torch the corporation created a defined_benefit_plan pension_plan effective date the fletchers and ms strick were the only participants of the plan the corporation paid dr fletcher form_w-2 wages of dollar_figure dollar_figure and dollar_figure in and respectively it also contributed dollar_figure and dollar_figure to the pension_plan for the benefit of dr fletcher in and respectively for a total compensation package of dollar_figure the corporation paid ms fletcher form_w-2 wages of dollar_figure dollar_figure and dollar_figure in and respectively it also contributed dollar_figure and dollar_figure to the pension_plan for the benefit of ms fletcher in and respectively for a total compensation package of dollar_figure the corporation’s annual board minutes dated date state compensation to administrators was approved for payment of back salaries that 8the schedules e for and appear to mistakenly leave off the dollar_figure and dollar_figure of executive compensation_for each of the fletchers the fletchers do not dispute receiving this income and their accountant explained at trial that the expense for the fletchers’ compensation was included in the cost of labor elsewhere on the return were not paid in prior years due to insufficient cash_flow the corporation’s annual board minutes dated date reiterated that the salaries approved in the prior year would remain the same and the annual board minutes dated date again state that the compensation paid to the fletchers was intended as catchup compensation_for inadequate compensation from prior years in the long-term debt of the corporation was dollar_figure in the long-term debt was dollar_figure but the corporation owed dollar_figure to its shareholders the corporation’s form_1120 page shows that at the end of the year the corporation had assets of dollar_figure in cash on hand dollar_figure in current_assets and dollar_figure in mortgage and real_estate loans it also shows that the corporation had liabilities of dollar_figure in loans from shareholders dollar_figure in mortgages notes bonds payable in a year or more dollar_figure in common_stock and dollar_figure in retained earnings ragnar storm-larsen’s accounting firm storm-larsen co inc has prepared petitioners’ returns and accounting_records since the early 1990s mr storm-larsen is an enrolled_agent and has an m b a degree from the california lutheran university it was mr storm-larsen’s regular business practice to ask the taxpayer to review and approve a return before it was filed dr fletcher approached mr storm-larsen when he believed that the sale of torch was imminent and that he and ms fletcher would be paying a large amount of tax mr storm-larsen researched catchup compensation and explained to dr fletcher that if he had not been paid reasonable_compensation in the past then he could make an adjustment and pay himself more mr storm-larsen also advised dr fletcher that a contribution to the pension_plan was a benefit and that he could include it as compensation not previously received mr storm-larsen advised the fletchers that the compensation was reasonable expert report--elizabeth newlon ph d respondent commissioned elizabeth newlon ph d a senior consultant of national economic research associates inc to assess the compensation dr and ms fletcher could reasonably expect for work performed at torch dr newlon has a b s degree in economics from ohio state university and an m a degree and a ph d in economics from carnegie mellon university she is a published writer and has worked on discrimination wage-and-hour and wrongful termination suits and provided compensation estimates for medical directors in order to compare the fletchers’ compensation with the nationwide data available dr newlon first determined that ms fletcher’s responsibilities were those of a medical and health services manager and that dr fletcher’s responsibilities were those of a general and operations manager although she questioned that there was a need for a full-time manager of this type dr newlon then compared the fletchers’ compensation with that of individuals doing similar types of work at residential care facilities in california dr newlon used labor rates from the bureau of labor statistics’ occupational employment statistics program that data is available only for therefore dr newlon deflated the compensation back to using the average decrease in compensation year to year working backwards from to dr newlon also adjusted the data to control for differences in the prevailing wages in california she increased the national figures using the ratio of the median california medical and health services manager wages for ms fletcher and the median general and operations manager wages for dr fletcher to the national median wages for those positions which worked out to be for both dr newlon then decreased dr fletcher’s estimated compensation to reflect the amount she believed he was working ie to of the estimated amount for the years his tax statements stated that he worked of his time at torch for the years after his retirement and for the years after the fletchers sold torch the following table shows dr newlon’s conclusions as to reasonable_compensation for the fletchers year ms fletcher dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number mr fletcher worked mr fletcher nov - dec jan - oct dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number total big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number procedural background big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number respondent issued notices of deficiency on date for dr and ms fletcher’s and tax years date for thousand oaks residential home inc for its tax years ended date and and date for thousand oaks residential care home for its tax years ended date and showing income_tax deficiencies and penalties of 9all values have been rounded to the nearest whole number petitioner robert a pearl fletcher docket no year deficiency accuracy-related_penalty sec_6662 dollar_figure big_number big_number dollar_figure big_number big_number petitioner tye dec deficiency accuracy-related_penalty sec_6662 torch docket no dollar_figure big_number big_number dollar_figure big_number big_number petitioner tye dec deficiency additions to tax sec_6651 and torch docket no i burden_of_proof dollar_figure big_number dollar_figure big_number dollar_figure big_number opinion the commissioner’s determination of a taxpayer’s liability for an income_tax deficiency is generally presumed correct and the taxpayer bears the burden of proving that the determination is improper see rule a 290_us_111 however pursuant to sec_7491 the burden_of_proof on factual issues that affect the taxpayer’s tax_liability may be shifted to the commissioner where the taxpayer introduces credible_evidence with respect to such issue the burden will shift only if the taxpayer has inter alia complied with substantiation requirements pursuant to the code and maintained all records required under this title and has cooperated with reasonable requests by the secretary for witnesses information documents meetings and interviews sec_7491 because we decide these cases on the preponderance_of_the_evidence we need not address who bears the burden_of_proof ii reasonable_compensation respondent contends that the compensation packages paid to the fletchers were not reasonable under sec_162 for the and tax years and disallowed deductions for all of the compensationdollar_figure petitioners contend that compensation paid in those years was reasonable and included catchup payments 10on brief respondent raises the issue of whether the fact that the corporation made only two payments to the defined_benefit_plan included in the fletchers’ compensation package makes the plan a temporary rather than a permanent one under sec_1_401-1 income_tax regs respondent never challenged the plan previously and we decline to address this argument here noting only that as petitioners correctly point out t he permanency requirement referred to in the regulations does not contemplate perpetual contributions 54_tc_953 aff’d 465_f2d_982 7th cir for prior years in which they were undercompensated in determining the reasonableness of compensation we look at the compensation package as a whole which includes salary and pension_plan contributions 66_tc_324 aff’d 553_f2d_93 2d cir a overview of sec_162 sec_162 provides a deduction for ordinary and necessary business_expenses including a reasonable allowance for salaries or other compensation_for_personal_services actually rendered the deductibility of compensation is determined through a two-prong test the amount of compensation must be reasonable and the payment must be purely for services rendered 503_f2d_359 9th cir aff’g tcmemo_1971_200 sec_1_162-7 income_tax regs we consider the reasonableness of the combined salary payments and the contributions to the defined benefit plandollar_figure see 853_f2d_1267 5th cir aff’g tcmemo_1986_407 bianchi v commissioner t c pincite 11contributions to defined benefit plans are not generally deductible under sec_162 unless they meet the requirements of sec_404 sec_404 incorporates the reasonable_compensation standard of sec_162 see 72_tc_377 b catchup compensation services actually rendered compensation_for prior years’ services is deductible in the current_year as long as the employee was actually under compensated in prior years and the current payments are intended as compensation_for past services r j nicoll co v commissione59_tc_37 when the compensation was actually for prior years_of_service it need not be reasonable in the year it was paid devine bros inc v commissioner tcmemo_2003_15 therefore we shall evaluate the fletchers’ compensation in its entirety in order for an employer to deduct compensation under sec_162 the compensation packages need to be both reasonable and for services actually provided nor-cal adjusters v commissioner f 2d pincite sec_1_162-7 income_tax regs the corporation’s annual board minutes dated date explicitly state compensation to administrators was approved for payment of back salaries that were not paid in prior years due to insufficient cash_flow the corporation’s annual board minutes dated date reiterated that the salaries approved in the prior year would remain the same and we infer that this means that the board also intended those compensation packages as payment of back salaries for prior years the corporation’s annual board minutes dated december again state that the compensation paid to the fletchers was for inadequate compensation from prior years we found the fletchers’ testimony that the compensation was intended as catchup compensation_for prior years credible and when viewed along with the corporation’s annual board minutes we find that the compensation was intended as compensation_for each of the three years at issue respectively and as catchup compensation_for prior services actually rendered now we must determine whether the catchup compensation was reasonable c reasonableness of payments the reasonableness of the payments is considered with reference to five broad factors set forth in 716_f2d_1241 9th cir rev’g tcmemo_1980_282 no single factor is dispositive id pincite the relevant factors are the employee’s role in the company a comparison of the employee’s salary with salaries paid_by similar companies for similar services the character and condition of the company potential conflicts of interest and internal consistency id pincite7 the court_of_appeals for the ninth circuit to which an appeal in these cases would lie absent stipulation to the contrary adds an additional factor whether an independent investor would be willing to compensate the employee as he was so compensated 376_f3d_1015 9th cir aff’g 119_tc_8 the court_of_appeals notes that the perspective of an independent investor is but one of many factors that are to be considered when assessing the reasonableness of an executive officer’s compensation id pincite the reasonableness of compensation is a question of fact to be determined on the basis of all the facts and circumstances 399_f2d_603 9th cir aff’g tcmemo_1967_7 employee’s role in the company this factor looks to the overall significance of the employee to the company elliotts inc v commissioner f 2d pincite relevant considerations include the position held by the employee hours worked and duties performed am foundry v commissioner 536_f2d_289 9th cir as well as the general importance of the employee to the success of the company id the fletchers were hands-on owner-operators of torch although torch was only moderately profitable the fletchers explained that they bought the facility for very little cash ie dollar_figure plus assumed_liabilities when the revenues from the facility could not even cover its bills and that within months they had turned it around dr fletcher was the president and overall manager of torch and ms fletcher was the head nurse and was in charge of personnel and resident relations we find this factor weighs in favor of petitioners comparison with salaries paid_by similar companies the next relevant factor is a comparison of the employee’s salary with salaries paid_by similar companies providing similar services elliotts inc v commissioner f 2d pincite 177_f2d_264 9th cir petitioners did not provide the court with any evidence of employees of other companies providing similar services with the exception of ms jakobavich who testified that she has paid herself dollar_figure a year as the owner-operator of hillcrest since however we know nothing of ms jakobavich’s job description duties hours or the profitability of hillcrest respondent presented an expert witness to compare the fletchers’ compensation with nationwide datadollar_figure 12we note that we evaluate expert opinions in the light of each expert’s demonstrated qualifications and all other evidence in the record see 86_tc_547 we are not bound by an expert’s opinion and may accept or reject an expert opinion in full or in part in the exercise of sound judgment see 304_us_282 parker v commissioner t c pincite we may also reach a determination of value based on our own examination of the evidence in the record 538_f2d_927 2d cir aff’g tcmemo_1974_285 combining two of the tables supra we can summarize respondent’s expert’s findings as to the adequacy of dr fletcher’s and ms fletcher’s compensation ms fletcher estimate ms fletcher actual amount under-paid dr fletcher estimate dr fletcher actual amount under- paid dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -0- -0- -0- -0- big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number year big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -0- -0- -0- -0- -0- - - big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number total big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -0- -0- -0- -0- -0- big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number for the years for which a -0- appears in the above table petitioners did not supply a form_w-2 the fletchers credibly testified that for the years for which they did not have a form_w-2 from the corporation the corporation did not have sufficient funds to pay them a salary making a form_w-2 unnecessary respondent did not establish that the fletchers received a salary in any of those years and failed to produce any further forms w-2 looking at the above table even respondent’s own expert whom the court found knowledgeable agrees that the fletchers were underpaid in comparison with data from a national surveydollar_figure using the data from this chart respondent’s expert shows that before the years at issue ms fletcher was underpaid by dollar_figure and dr fletcher was underpaid by dollar_figure in the years at issue as we determined above dr fletcher received a total compensation package of dollar_figure and ms fletcher received a total compensation package of dollar_figure for services rendered after subtracting the amounts by which the fletchers were underpaid in prior years as determined by respondent’s expert dr fletcher’s combined compensation_for the years at issue was dollar_figure and ms fletcher’s combined compensation_for the years at issue was dollar_figure respondent’s expert dr newlon used labor rates from the bureau of labor statistics’ occupational employment statistics program to determine the figures represented in the table above that data for through shows that a combined compensation inflated for california wages and assuming full- time employment would be dollar_figure for dr fletcher and dollar_figure for ms fletcherdollar_figure because of the large difference between the actual compensation and 13we note that dr newlon did not account for the time_value_of_money because the fletchers were required to wait for compensation_for prior years their catchup compensation should also have been inflated for the time_value_of_money 14these figures were taken from a table included in dr newlon’s expert report that reported data from the bureau of labor statistics’ occupational continued respondent’s expert’s opinion this factor weighs in favor of finding that the fletchers’ compensation was unreasonable character and condition of the company under this factor we analyze the character and condition of the company focusing on the company’s size complexity net_income and general economic condition elliotts inc v commissioner f 2d pincite first we note that one of the reasons the fletchers determined to pay themselves catchup compensation is that in multiple years the corporation had insufficient cashflow and profit to pay them adequate compensation however the corporation’s profitability is not the only indication of the character and condition of the company in the long-term debt of the corporation was dollar_figure by the long-term debt had been reduced to dollar_figure and the corporation owed dollar_figure in loans from shareholdersdollar_figure had the fletchers chosen to pay themselves higher salaries in years they chose to aggressively pay down the loans the outstanding continued employment statistics program dr newlon did not reach any conclusions for these numbers however she did not believe that the fletchers were each fully employed by the corporation for each of years at issue 15with stated capital of only dollar_figure the corporation was thinly capitalized and some of the loans from shareholders might arguably in substance have been capital respondent has never raised this issue consequently we shall treat the loans as loans debt would have been higher when torch was sold and the fletchers would have made less on the sale also as we noted above torch was only moderately profitable but the fletchers bought the facility when the revenues it generated could not even cover its bills and within months had turned it around although the corporation was not profitable enough to pay the fletchers in some years the fletchers paid down long-term debt and upon purchasing torch managed to make it profitable enough to pay its own bills and to command a substantial price when it was sold therefore we find this factor slightly favors petitioners potential conflicts of interest this factor focuses on any indicia that there may be a conflict of interest id primarily we are concerned whether a relationship exists between the employee and the company that may permit the disguise of nondeductible corporate_distributions as salary expenditures id the fletchers as owner-operators who never received a dividend and who used all of the profits of torch’s sale to pay themselves income undoubtedly had a conflict of interest petitioners’ opening brief agrees that a conflict of interest clearly existed with petitioners’ concession we find that this factor weighs against finding that the compensation the fletchers received was reasonable and deductible under sec_162 internal consistency e vidence of an internal inconsistency in a company’s treatment of payments to employees may indicate that the payments go beyond reasonable_compensation elliotts inc v commissioner f 2d pincite in most of the years before the years at issue the fletchers’ compensation was indeed inconsistent with the payments to other employees but the fletchers discriminated against themselves in years when the corporation experienced cashflow problems or was not profitable they took no or very little salary respondent correctly points out that during the years at issue the fletchers had large salaries however as discussed above we found that the fletchers were paying themselves previously earned compensation_for years in which they were under compensated we find that this factor weights in favor of finding that the compensation the fletchers received was reasonable and deductible under sec_162 additional factor the independent investor while we found supra that the fletchers did intend the compensation as catchup compensation_for prior services rendered paying out compensation packages that deplete the rest of the corporation’s assets denies the corporation’s equity owners a fair return on their capital_investment in elliotts inc v commissioner f 2d pincite the court_of_appeals for the ninth circuit noted that if the bulk of the corporation’s earnings are being paid out in the form of compensation so that the corporate profits after payment of the compensation do not represent a reasonable return on the shareholder’s equity in the corporation then an independent shareholder would probably not approve of the compensation arrangement if however that is not the case and the company’s earnings on equity remain at a level that would satisfy an independent investor there is a strong indication that management is providing compensable services and that profits are not being siphoned out of the company disguised as salary fn ref omitted the fletchers purchased torch for dollar_figure in and the record does not indicate if they paid in any additional amountsdollar_figure a reasonable investor would expect to receive a return on this initial investment and would not approve of a 16the record does not reveal whether the fletchers were personally liable for the loans assumed upon the purchase of torch which would warrant an increased return on the investment and the record does not indicate whether the fletchers contributed additional_amounts to torch during the periods it could not cover its bills because the record is so sparse as to additional paid-in capital we will assume that torch took loans from the shareholders and then repaid them when there was money also as discussed supra note dr fletcher testified that the fletchers paid dollar_figure and assumed the debt obligations when they purchased the corporation however the corporation’s form_1120 page balance_sheet for shows a common_stock balance of dollar_figure and the record does not reveal any stock redemptions we find dr fletcher’s testimony credible that they initially paid dollar_figure for the corporation salary package that entirely depletes the corporation’s assets id return on equity would satisfy independent investor l b pipe supply co v commissioner tcmemo_1994_187 investor would have been happy with either dividend return plus growth in retained earnings or growth in shareholders’ equity as the cases above show the court has found a return on investment of between and tends to indicate compensation was reasonabledollar_figure a return on dollar_figure compounded annually for years is roughly dollar_figure and a return is dollar_figure because torch was a small highly leveraged business purchased with a large amount of debt a hypothetical investor in torch might be satisfied with a return on this investment therefore the corporation should have had dollar_figure left for distribution after payment of the 17we note that in date the prime interest rate was between and and that a 10-year treasury note had a interest rate because of the nature of torch an investor would have expected to earn a higher rate of return than the treasury note 18although as explained in miller sons drywall inc v commissioner tcmemo_2005_114 this court has generally calculated a corporation’s roe return on equity by dividing its net_income after tax for a specific year by its shareholders equity instead of using compound growth rates we find that under the specific facts of these cases using compound growth rates paints a more accurate picture as the table supra page shows the corporation had minimal income in most of the years it was in business and in both and had negative income compensation packages because the compensation packages did not leave enough of the corporation’s assets to be paid back to the hypothetical investor as a return on investment we find that this factor weighs against a finding of reasonable_compensation conclusion after reviewing each factor discussed above we find that the compensation packages the fletchers received as compensation_for the and tax years were unreasonable taking into account the rate of return a reasonable investor would have expected we find that the fletchers were overpaid by a total of dollar_figure a reasonable investor would require at least this amount remain in 19we have found that the corporation should have had on hand dollar_figure to pay the hypothetical investor and the corporation had dollar_figure in retained earnings at the end of the tax_year we disallowed ms strick’s compensation of dollar_figure infra that in substance amounted to a dividend or distribution to shareholders and a gift by them to their daughter which increased the amount the corporation had left on hand therefore the fletchers were overpaid by a total of dollar_figure ie dollar_figure - dollar_figure - dollar_figure dollar_figure the fletchers’ combined total compensation_for the years at issue was dollar_figure dr fletcher’s combined compensation accounted for of that amount and ms fletcher’s accounted for therefore we attribute dollar_figure of the overpayment to dr fletcher and dollar_figure to ms fletcher of dr fletcher’s combined compensation his salary accounted for and the pension_plan contribution accounted for therefore we find that dr fletcher was overpaid in salary by dollar_figure which is not deductible and had a nondeductible pension_plan continued the corporation to be paid out to the investor as a return on the investment we again note that the reasonableness of compensation is a question of fact to be determined on the basis of all the facts and circumstances pacific grains inc v commissioner f 2d pincite iii compensation paid to grace-ann strick respondent contends that the compensation paid to ms strick was not reasonable under sec_162 for the and tax years as discussed supra sec_162 provides a deduction for ordinary and necessary business_expenses including reasonable_compensation for services rendered under the two- prong test the amount of compensation must be reasonable and the payment must be purely for services rendered nor-cal adjusters v commissioner f 2d pincite sec_1_162-7 income_tax regs in date the corporation hired ms strick at dollar_figure per hour the corporation was sold on date and beginning in date the corporation paid ms strick dollar_figure per month continued contribution of dollar_figure of ms fletcher’s combined compensation her salary accounted for and the pension_plan contribution accounted for therefore we find that ms fletcher was overpaid in salary by dollar_figure which is not deductible and had a nondeductible pension_plan contribution of dollar_figure petitioners contend that ms strick was hired to handle third-party vendors and worker’s compensation claims filed by former employees against the corporation petitioners provided documents related to worker’s compensation claims filed by paula muriel and amparo villasenor to substantiate ms strick’s employment ms muriel’s accident occurred on or about date and was settled on or about date as this was before ms strick began working for torch we do not find this evidence substantiates ms strick’s employment petitioners also provided documents related to the claim filed by amparo villasenor mr villasenor was injured on or about date although the file is much more extensive than that of ms muriel and it appears that petitioners hired and paid attorneys through to handle the appeal of the worker’s compensation claim ms strick’s name does not appear on any of the documents and she did not testify at trial to explain what services she provided on the basis of the preponderance_of_the_evidence we find that all of the compensation paid to grace-ann stick was not reasonable under sec_162 for the and tax years and the corporation is not entitled to deduct it iv sec_4972 excise_tax because torch did not file form_5330 return of excise_taxes related to employee benefit plans respondent contends that the corporation is liable for excise_tax of dollar_figure and dollar_figure under sec_4972 for the and tax years respectively sec_4972 imposes a tax on any nondeductible_contributions to qualified_employer plans see 99_tc_379 aff’d in part remanded in part 49_f3d_1410 9th cir because we found supra that a portion of torch’s contributions to the pension_plan was unreasonable_compensation and therefore not deductible under sec_162 and thereby sec_404 the sec_4972 excise_tax applies to that extent v sec_6651 and additions to tax respondent contends that the corporation is liable for sec_6651 failure_to_file additions to tax of dollar_figure and dollar_figure for the and tax years respectively as a general_rule any person made liable for any_tax shall make a return or statement according to the forms and regulations prescribed by the secretary sec_6011 see also citrus valley estates inc v commissioner t c pincite holding sec_6651 is applicable to the failure_to_file a form sec_6651 in the case of a failure_to_file a return on time imposes an addition_to_tax of of the tax required to be shown on the return for each month or fraction thereof for which there is a failure_to_file not to exceed in the aggregatedollar_figure the addition_to_tax will not apply if it is shown that such failure is due to reasonable_cause and not due to willful neglect sec_6651 respondent also contends that the corporation is liable for sec_6651 failure to pay additions to tax of dollar_figure and dollar_figure for the and tax years respectively because the corporation did not pay the excise_tax due to be shown on form_5330 sec_6651 provides for an addition_to_tax of per month up to for failure to pay the amount shown on a return unless it is shown that the failure is due to reasonable_cause and not due to willful neglect petitioners contend that they reasonably relied on the advice of mr storm- larsen that the compensation package was reasonable and therefore deductible thus torch need not file form_5330 they argue that the failure_to_file and failure to pay were due to reasonable_cause and not willful neglect when dr fletcher understood that after the sale of torch they would be paying a large amount of tax he sought mr storm-larsen’s advice mr storm-larsen researched 20the sec_6651 addition_to_tax is reduced by the amount of the sec_6651 addition_to_tax for any month or fraction thereof to which an addition_to_tax applies under both sec_6651 and see sec_6651 catchup compensation and explained to dr fletcher that if he had not been paid reasonable_compensation in the past then he could make an adjustment and pay himself more mr storm-larsen also told dr fletcher that a contribution to the pension_plan was a benefit and that he could pay himself for compensation not previously received mr storm-larsen advised the fletchers that the compensation was reasonable which would therefore not require a form_5330 filing the supreme court of the united_states has explained that courts have frequently held that reasonable_cause is established when a taxpayer shows that he reasonably relied on the advice of an accountant or attorney that it was unnecessary to file a return even when such advice turned out to have been mistaken 469_us_241 we agree with petitioners that they reasonably relied on the advice of their accountant and torch is not liable for the sec_6651 and additions to tax vi sec_6662 accuracy-related_penalty respondent also contends that petitioners robert a and pearl fletcher are liable for the sec_6662 accuracy-related_penalty for the and tax years and petitioner torch is liable for the sec_6662 accuracy-related_penalty for the and tax years subsection a of sec_6662 imposes an accuracy-related_penalty of of any underpayment that is attributable to causes specified in subsection b respondent asserts that one or both of two causes justify the imposition of the penalty for each year a substantial_understatement_of_income_tax and negligence sec_6662 and there is a substantial_understatement_of_income_tax for any_tax year where in the case of an individual the amount of the understatement exceeds the greater of of the tax required to be shown on the return for the tax_year or dollar_figure sec_6662 in the case of corporations other than s_corporations or personal_holding_companies the amount of the understatement exceeds the greater of of the tax required to be shown on the return for the tax_year or dollar_figure sec_6662 sec_6662 also imposes a penalty for negligence or disregard of the rules or regulations under this section ‘negligence’ includes any failure to make a reasonable attempt to comply with the provisions of this title sec_6662 under caselaw ‘negligence is a lack of due care or the failure to do what a reasonable and ordinarily prudent person would do under the circumstances ’ 89_tc_849 quoting marcello v commissioner 380_f2d_499 5th cir aff’g on this issue 43_tc_168 and t c memo aff’d 904_f2d_1011 5th cir aff’d 501_us_868 there is an exception to the sec_6662 penalty when a taxpayer can demonstrate reasonable_cause for the underpayment and that the taxpayer acted in good_faith with respect to the underpayment sec_6664 regulations promulgated under sec_6664 further provide that the determination of reasonable_cause and good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs reliance on the advice of a tax professional may but does not necessarily establish reasonable_cause and good_faith for the purpose of avoiding a sec_6662 penalty see boyle u s pincite reliance by a lay person on a lawyer or accountant is of course common but that reliance cannot function as a substitute for compliance with an unambiguous statute the caselaw sets forth the following three requirements in order for a taxpayer to use reliance on a tax professional to avoid liability for a sec_6662 penalty the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment see 115_tc_43 aff’d 299_f3d_221 3d cir see also 425_f3d_1203 n 9th cir quoting and with approval the above three-prong test aff’g 121_tc_89 with respect to the employment plan contributions we find that petitioners actually relied on the advice of their accountant who was a competent professional and that they provided him with the necessary and accurate information therefore petitioners are not liable for the sec_6662 accuracy-related_penalty related to the contributions however as discussed supra we found that the compensation paid to ms strick was not for services actually rendered and therefore not reasonable_compensation we do not find that dr and ms fletcher actually relied on the advice of their accountant with respect to those payments and torch is therefore liable for the sec_6662 accuracy-related_penalty related to those amounts the court has considered all of the parties’ contentions arguments requests and statements to the extent not discussed herein the court concludes that they are meritless moot or irrelevant to reflect the foregoing decisions will be entered under rule
